Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 11/18/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 requires a perovskite structure in the form of ABO3 where the molar ratio between the A site and the B site is 1:1, yet the same claim requires more “ion moles at the A site” than at the B site. One of ordinary skill in the art would have found the contradictory limitations unclear, and thus the claim is indefinite. It appears that the claim is attempting to encompass a “the ABO3 perovskite oxide consists of layers having electric charges of [LaO]+ and [NiO2]—,” with La representing the A site and the Ni representing the B site, where the perovskite includes Ruddlesden−Popper (RP) stacking faults. See ¶0057-60 of the instant published application. Theses stacking faults are formed when “an [LaO]+ layer and an [LaO]+ layer face each other … in [a] thin film and on the surface” of the ABO3 perovskite. Id. at 0049. As such, claim 1 is interpreted to require more AO fault layers than BO fault layers. Id. at 0060. 
Claims 2-8 are also rejected under 35 U.S.C. 112(b) since said claims depend from the claim rejected above and fail to remedy the aforementioned deficiency.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 depends on claim 1, which is interpreted above to require the perovskite to have stacking fault. As such, claim 4 does not further limit claim 1 and thus is rejected under 112, 4th paragraph.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bak et al. (Formation of Two-Dimensional Homologous Faults and Oxygen Electrocatalytic Activities in a Perovskite Nickelate).
With regards to claims 1-8, Bak teaches a perovskite having 
an RP-type homologous faults showing a consecutive [LaO]−[LaO] stack are generated in LaNiO3 by control of the initial composition through the La-excess nonstoichiometry during thin-film deposition. Atomic-scale STEM observation also clearly revealed strong tetragonal elongation of [NiO6] octahedra in the fault plane via considerable displacement of apical oxygen in the fault to reduce local repulsive instability originating from the two adjacent [LaO]+ layers. The current density of the Bak’s LaNiO3 falls with the claimed invention. See p. 3126-31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (“Defect structure in homoepitaxial non-stoichiometric strontium titanate thin films”) in view of Detemple et al. (“Ruddlesden-Popper faults in LaNiO3/LaAlO3 superlattices.”)
With regards to claims 1-7, Suzuki teaches a perovskite SrTiO3 thin-film materials with ruddlesden-popper (RP) stacking faults with excess of SrO, which lie equally on all {100} planes without independently terminating in the film. In other words, the RP stacking faults propagate through the film. See Section 40. The A-site-excess SrTiO3 thin fillm adopted a completely unrelaxed pseudomorphic perovskite structure with an enlarged lattice parameter normal to the surface. Abstract. 
Suzuki is silent with regards to the excess ratio of A to B and to the stacking fault ratio relative to the total unit cell. However, Suzuki teaches the excess of A has a direct effect on the formation of the RP layers (“We concluded that thesefaults form in the film when excess SrO is introduced”) and that terminating the RP layers is unfavorable in structure stability, thus the percent of the stacking faults present is a result-effective variable in that it should be sufficiently present without any termination for stability reasons. Thus, one of ordinary skill in the art would have found it obvious to determine the optimum or workable percentage of the stacking faults relative to the cell unit via routine experimentation. See MPEP 2144.05.
Still, Suzuki is silent with regards to A being La and B being Ni. Nonetheless, Suzuki teaches that the type of perovskite thin film materials disclosed have applicability in the area of dynamic random access memories and ferroelectric random access memories. Section 1. 
Detemple teaches a perovskite superlattices such as LaNiO3 with PR faults which have effect on the electronic properties of the material. Introduction. Detemple further teaches that “[a]mong the variety of transition metal oxides, LaNiO3 (LNO) is a promising representative for heterostructuring due to its strongly correlated conduction electrons.” Id. As such, it would have been obvious to one of ordinary skill in the art to substitute Suzuki’s Sr and Ti with La and Ni to take advantage of the hetrostructure’s strong electron conduction.
With regards to claim 8, the teachings of Suzuki and Detemple are as set forth above. The prior art is silent with regards to perovskite current density. However, one of ordinary skill in the art would expect the product of the combination of the references to possess the same or similar property such as the current density at 1.63 V.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736